                 Case 3:19-cv-05960-RBL Document 18 Filed 12/03/19 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
      MARK HOFFMAN, on behalf of
 9    himself and all others similarly situated,             CASE NO. 3:19-cv-05960-RBL

10                                          Plaintiff,
                                                             STIPULATION AND ORDER FOR
11                                                           EXTENSION OF TIME FOR
                             v.                              HEARING HELP EXPRESS, INC.
12                                                           TO RESPOND TO COMPLAINT
      HEARING HELP EXPRESS, INC.,
13
                                         Defendant.
14
                                              I. STIPULATION
15

16          Plaintiff Mark Hoffman and Defendant Hearing Help Express, Inc. (“Hearing Help”), by

17   and through their undersigned counsel of record, hereby stipulate and agree as follows.

18          1.       Hearing Help was served with the Summons and Complaint on October 11, 2019
19   and its response is currently due on December 3, 2019. Based on the need for more time to
20
     assess claims and defenses, Hearing Help seeks an extension of 7 days to answer or otherwise
21
     respond to the Complaint. Plaintiff has agreed to Hearing Help’s extension request.
22
            2.       The parties agree that the time for Defendant to respond to the Complaint with
23

24   such pleadings, motions, or objections as it deems appropriate should be extended to December

25   10, 2019.

26          3.       The parties request the Court enter the subjoined order.
27

      3rd Stipulation for Extension of Time to Respond - 1              VAN KAMPEN & CROWE PLLC
      No. 3:19-cv-05960-RBL                                               1001 Fourth Avenue, Suite 4050
                                                                          Seattle, Washington 98154-1000
                                                                                   (206) 386-7353
               Case 3:19-cv-05960-RBL Document 18 Filed 12/03/19 Page 2 of 2




 1                              DATED this 2nd day of December, 2019.
 2

 3   TERRELL MARSHALL LAW GROUP PLLC                         VAN KAMPEN & CROWE PLLC

 4   s/ Jennifer R. Murray                                   s/ David E. Crowe
     Beth E. Terrell, WSBA No. 26759                         David E. Crowe, WSBA No. 43529
 5   Jennifer Rust Murray, WSBA No. 36983                    1001 Fourth Avenue, Suite 4050
     Adrienne D. McEntee, WSBA No. 34061                     Seattle, Washington 98154
 6
     936 North 34th Street, Suite 300                        Phone: (206) 386-7353
 7   Seattle, Washington 98103-8869                          Fax: (206) 405-2825
     Phone: (206) 816-6603                                   DCrowe@VKClaw.com
 8   BTerrell@terrellmarshall.com
     JMurray@terrellmarshall.com
 9   AMcentee@terrellmmarshall.com
10
     s/ Anthony I. Paronich                                  s/ Ana Tagvoryan
11   Anthony I. Paronich                                     Ana Tagvoryan (pro hac vice to be filed)
     PARONICH LAW, P.C.                                      BlankRome LLP
12   350 Lincoln Street, Suite 2400                          2029 Century Park East, 6th Floor
     Hingham, Massachusetts 02043                            Los Angeles, CA 90067
13   Phone: (617) 485-0018                                   Phone: 424-239-3400
14   Fax: (508) 318-8100                                     Fax: 424-239-3434
     Anthony@paronichlaw.com                                 ATagvoryan@BlankRome.com
15
     Attorneys for Plaintiff                                 Attorneys for Defendant
16

17                                                 II. ORDER
18
            IT IS SO ORDERED.
19

20                              DATED this 3rd day of December, 2019.

21

22                                                            A
                                                              Ronald B. Leighton
23
                                                              United States District Judge
24

25

26

27

      3rd Stipulation for Extension of Time to Respond - 2                 VAN KAMPEN & CROWE PLLC
      No. 3:19-cv-05960-RBL                                                  1001 Fourth Avenue, Suite 4050
                                                                             Seattle, Washington 98154-1000
                                                                                      (206) 386-7353
